Title: From George Washington to George Clinton, 10 June 1779
From: Washington, George
To: Clinton, George


        
          Dr Sir,
          Head Quarters [Smiths Clove, N.Y.]June 10th [17]79.
        
        I am honored with your Excellency’s favour of yesterday by Colo. Malcolm, who has communicated to me the particulars with which you charged him—I beg leave to refer you to my letter of yesterday which I hope you have received. In that, sensible of the inconvenience of keeping out the militia at this season of the year, I anticipated your wish for their discharge, with my warmest acknowlegements for the zeal and alacrity they have discoverd on the present interesting occasion. I have the honor to be With the truest sentiments of respect & esteem Yr Excellys Most Obedt ser.
        
          Go: Washington
        
      